Citation Nr: 1708229	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from July 1975 to July 1979 and from July 2000 to June 2001.  He was additionally a long-time member of the National Guard and Reserves, with various periods of active and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  The VLJ who conducted the April 2011 Board hearing subsequently retired.  After the Board so notified the Veteran and advised him on his hearing options, the Veteran requested another Board hearing.  In February 2013, the Veteran testified before the undersigned at a videoconference Board hearing.  Transcripts of the April 2011 and February 2013 videoconference Board hearings are of record. 

In July 2011, November 2012, July 2014, and January 2016, the Board remanded the appeal for further evidentiary development and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  There is no diagnosed disability or demonstrated functional impairment of the right hand beyond the already service-connected and compensated right wrist tenosynovitis.

2.  There was no vascular injury or disease during service and chronic symptoms of hypertension were not manifested during active service.

3.  Symptoms of hypertension have not been continuous since separation from the first period of active service, and hypertension did not manifest to a compensable degree in the year following separation from the first period of active service. 

4.  Hypertension was manifested many years after the first period of active service and is not causally or etiologically related to the first period of active service.

5.  The pre-existing hypertension underwent no increase in severity during the second period of active service.

6.  No respiratory injury or disease or sleep apnea symptoms were manifested during active service.

7.  Sleep apnea was manifested many years after service and is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2016).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2007 and October 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the February 2013 Board hearing, the undersigned identified the issues on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities.  During the course of the hearing, no missing evidence was identified.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record include the available service treatment records, post-service treatment records, the Veteran's written assertions, lay statements, and personal hearing testimony.  In August 2007, the RO requested service treatment records for the active service periods, and all available service treatment records were furnished by the Records Management Center (RMC).  Further requests for additional service treatment records were made from June 2008 to July 2008 with negative response.  In September 2008, a formal finding on the unavailability of service treatment records for the period from July 2000 to June 2001 and Reserve treatment records was made.  The duty to notify the Veteran of the unavailability of records was satisfied by way of an August 2008 telephone call.  38 C.F.R. § 3.159(e) (2016).  Further attempts to obtain the records would be futile.

The RO provided the Veteran with VA examinations in August 2011, September 2014, and February 2016.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran does not have a right hand disorder apart from service-connected right wrist tenosynovitis.  He is currently diagnosed with hypertension and obstructive sleep apnea.  Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Here, as there is no evidence of an examination at entry onto the Veteran's second period of active duty, the presumption is not applicable.  

However, the presumption of aggravation at 38 U.S.C.A. § 1153 does apply.  When an increase in a pre-existing disability is shown during active service, the aggravation is presumed to be due to service unless clear and unmistakable evidence shows that such is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Service Connection Analysis for a Right Hand Disorder

The Veteran contends that he has a current right hand disability as a result of the progression of soft tissue injury that occurred while performing heavy labor during service.  He seeks service connection on this basis.  However, the Board notes that when referring to this claim, in written correspondence and in his testimony, the Veteran discusses his wrist disability, and how that impacts his use of his hands.

The service-connected right wrist tenosynovitis is rated at 10 percent from September 18, 2007 under the criteria found at 38 C.F.R § 4.71a, Diagnostic Code 5215 for limitation of wrist motion.  See June 1, 2015 rating decision.  In determining that a 10 percent rating was warranted for right wrist tenosynovitis from September 18, 2007, the RO specifically considered the symptoms of right wrist and hand pain.  Because these symptoms are already contemplated in the current schedular rating for service-connected right wrist tenosynovitis, and because there is no other diagnosed disability based on the symptoms of right hand pain, service-connected compensation benefits for the same symptoms is precluded.  See 38 C.F.R. § 4.14.  

The evidence shows that the Veteran suffers from no disability apart from the service-connected right wrist tenosynovitis to which the symptoms of right wrist and hand pain may be attributed.  While the Veteran was treated in 2008 for tendinitis of the right thumb, doctors and his own statements indicated such were intermittent, temporary conditions, and not a chronic disability.   Again, while some hand symptoms may be present at times, such are at worst acute flare-ups which occur infrequently and are already considered as part of the service-connected disability.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for a right hand disorder; therefore, the service connection appeal must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

The Veteran contends that the current hypertension was caused by stress during the first period of active service.  He also contends that hypertension was aggravated by the second period of active service.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a vascular system injury or disease during service or chronic symptoms of hypertension during the first period of active service.  The service treatment records for the first period of active service are complete and are absent of any report, complaint, diagnosis, or treatment for high blood pressure or hypertension.  See December 1977 service dental patient medical history questionnaire (denying that a physician had ever told him that he had high blood pressure); May 1978 service dental patient health questionnaire (wherein he did not identify high/low blood pressure as a condition that he had ever had or for which he had been treated).  At the June 1979 service separation examination, the vascular system was clinically evaluated as normal and the blood pressure reading was within normal limits.  See June 1979 service separation examination report (noting a blood pressure reading of 118/74).  On the July 1979 service separation report of medical history, the Veteran denied then having or having ever had high or low blood pressure.  See also July 1979 service Statement of Medical Condition (indicating that there has been no change in medical condition since the service separation examination).

Because the vascular system was evaluated at the time of service separation in June 1979 and determined to be normal, and blood pressure readings were taken at various times during service and were shown to be within normal limits, the Board finds that a vascular injury, vascular disease, and hypertension are conditions that would have been noted during the first period of active service, if they had occurred during the first period of active service; therefore, the lay and medical evidence contemporaneous to service and is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of vascular injury, vascular disease, or chronic symptoms of hypertension during the first period of active service.  See Buczynski v. Shinseki, 24 Vet. App. 
221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular system injury or disease, or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of hypertension since the first period of active service, including to a compensable degree within one year of service separation.  The evidence shows that elevated blood pressure readings began approximately in 1995, approximately 16 years after service separation.  Hypertension was first diagnosed in February 2000, approximately 21 years after the first period of active service and before the second period of active service.  The gap of approximately 16 (or more) years between service and the onset of hypertension symptoms is one factor, along with other factors in this case, that tends to weigh against a finding of continuous symptoms of hypertension after the first service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since the first period of active service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of hypertension or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has asserted that hypertension had its onset during the first period of active service i.e., basic training) and continued after service, this account is inconsistent with, and outweighed by, the other lay and medical evidence more contemporaneous to service and during many years after service separation showing no hypertension until after the first period of active service and before the second period of active service.  Because of the inconsistencies, the Board does not find the more recent account of hypertension during and since the first period of active service to be credible; therefore, it is of no probative value.

The weight of the evidence is against finding that hypertension, which was manifested many years after service, was otherwise caused by or related to service. After review of the record and interview and examination of the Veteran, the September 2014 VA examiner provided a negative medical opinion on the question of whether it was at least as likely as not that hypertension was related to active service.  In support of the medical opinion, the September 2014 VA examiner explained that the earliest evidence of elevated blood pressure reading (i.e., 154/104) was in February 1995.  The September 2014 VA examiner noted that the February 1995 diastolic reading was much higher than one would expect during stress of any kind and more compatible with essential hypertension.  The September 2014 VA examiner wrote that the blood pressure reading on July 2002 (i.e., of 160/70) was more typical of stress-related elevated blood pressure, not diagnostic of hypertension.  The September 2014 VA examiner added that hypertension was first diagnosed in February 2000, which was during Reserve service and not during active service.  

The Board notes that the September 2014 VA examiner wrote that hypertension was "at least as likely as not" incurred in or caused by service; however, in his rationale, the examiner made explicit that the condition has no relation to active service.  It was merely diagnosed while the Veteran was a member of the Reserves.  The phrasing of the conclusion is unfortunate, in that it fails to distinguish between qualifying and nonqualifying periods of duty, but the body of the opinion as a whole makes clear the intended message of the examiner.

Because the September 2014 VA examiner based the medical opinion on adequate facts and data and supported the opinion with adequate rationale, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  See also August 2011 VA examination report (opining that hypertension was not likely due to service).

Because the hypertension was diagnosed between the periods of active duty service, however, the Board must consider whether service in 2000 and 2001 aggravated it beyond the natural progression.  As was noted above, in the absence of any showing of an examination on entry into active service for that period, the Veteran is not presumed sound at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The medical evidence of record clearly and unmistakably establishes that hypertension was extant at the time he was called to active duty in July 2000.  

He may benefit from a presumption of aggravation of this pre-existing condition by service; when a pre-existing condition worsens during service, such is presumed to be due to service unless clear and unmistakable evidence shows that the worsening is due the natural progression of the condition.  After review of the record and interview and examination of the Veteran, the February 2016 VA examiner noted that there was no evidence of record to support a conclusion that hypertension was aggravated by the second active service period from July 2000 to June 2001.  In providing rationale for the medical opinion, he noted that the blood pressure had bene stable for an extended time, and cited blood pressure readings in 2002 and 2007, as well as treatment records in 2005 and from 2010 to 2016 showing that hypertension was controlled by medication.  He acknowledged that service treatment records for the second period of service were not available, but indicated the evidence of record was sufficient on which to draw his conclusion.  Because the February 2016 VA examiner based the medical opinion on adequate, accurate facts and data and provided adequate rationale for the medical opinion, it is of significant probative value.  In the absence of any showing or even allegation of worsening of hypertension during the second period of service, aggravation is not presumed or factually established.

Although the Veteran has asserted his belief that hypertension is related to active service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension, when the evidence in this case shows no in-service vascular injury or disease or chronic symptoms of hypertension, the onset of hypertension occurred many years after the first service separation, and no aggravation during the second period of active service.  Such a diagnosis and opinion as to a nexus relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension to service on either a causation or aggravation basis is of no probative value and is outweighed by the VA medical opinions.  In consideration of the foregoing, the Board finds that service connection for hypertension is not warranted, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Sleep Apnea

The Veteran contends that the current sleep apnea symptoms were initially manifested during the first period of active service and continued thereafter.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a respiratory injury or disease or sleep apnea symptoms were manifested during service.  The service treatment records, which are complete for the first period of active service, are absent of complaints of, diagnoses of, or treatment for sleep apnea and for respiratory problems other than colds during the first period of active service.  See, e.g., December 1976 treatment for a cold.  At the June 1979 service separation examination, the lungs and chest were clinically evaluated as normal.  See June 1979 service separation examination report.  On the July 1979 service report of medical history, the Veteran denied that he then had or had ever had frequent trouble sleeping or shortness of breath.  See July 1979 service separation report of medical history; see also July 1979 service Statement of Medical Condition (indicating that there has been no change in medical condition since the last service examination).

Because the Veteran was treated for respiratory illness during the first period of active service with no report or complaint of sleep apnea symptoms, the chest and lungs were clinically evaluated as normal at the June 1979 service examination, and the Veteran was asked if he had frequent trouble sleeping or shortness of breath at service separation and specifically denied the symptoms while simultaneously reporting other medical problems such as eye trouble, skin diseases, and cramps in the legs, the Board finds that sleep apnea is a condition that would have ordinarily been recorded during the first period of active service, if it had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of respiratory injury or disease or sleep apnea symptoms during the first period of active service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no sleep apnea symptoms or sleep apnea diagnosis until approximately 2006 (i.e., many years after the first period of active service and several years after the second period of active service) and that sleep apnea was not causally or etiologically related to active service.  See, e.g., December 2005 private sleep disorders clinic note (noting referral for evaluation of snoring and questionable apnea and a diagnosis of sleep disturbance not otherwise specified); February 2006 private sleep disorders center letter (noting that the sleep study revealed the presence of sleep apnea, which was described as a syndrome characterized by repetitive episodes of upper airway obstruction that occur during sleep); see also June 2008 VA Report of Contact (noting the Veteran's report that sleep apnea was diagnosed two to three years before); but see June 2002 private urgent care note (reporting that he was sleeping well at night and an insignificant past medical history of respiratory illness).  Considered together with the lay and medical evidence contemporaneous to service showing no sleep apnea symptoms, the approximate 27-year period between service separation in 1979 and diagnosis of sleep apnea approximately in 2006, as well as the approximate five year period between the service separation in 2001 (i.e., the second period of service) and the diagnosis of sleep apnea in 2006, is an additional factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Veteran has reported that he had a history of snoring and apneic episodes dating back to the first period of active service.  The September 2007 statement from the Veteran's former wife similarly reported that sleep apnea symptoms had their onset during the first period of active service; however, in light of lay and medical evidence contemporaneous to the first period of service showing no sleep apnea or symptoms indicative of sleep apnea, and the weight of the post-service lay and medical evidence showing that the onset of sleep apnea occurred years after both periods of active service, the accounts of sleep apnea symptoms during and since the first period of active service are not credible, and are of little probative value.

The weight of the evidence is against finding that sleep apnea, which was manifested many years after service separation, was otherwise caused by the first period of active service or aggravated by the second period of active service.  Sleep apnea had its onset years after both periods of active service had ended.  Also, after review of the record and interview and examination of the Veteran, the August 2011 VA examiner opined that sleep apnea was not related to service.  In support of the medical opinion, the August 2011 VA examiner explained that there was no indication that there was snoring or sleep apnea during service.  

The August 2011 VA examiner has medical expertise, had adequate information on which to base the medical opinion, and provided adequate rationale based on an accurate medical history.  For these reasons, the August 2011 VA medical opinion is of significant probative value and weighs against a finding of service connection for sleep apnea.  There is no competent medical opinion to the contrary of record.   

Although the Veteran has asserted that sleep apnea is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of his sleep apnea when no sleep apnea symptoms were manifested during either period of active service and the onset of sleep apnea occurred years after both periods of active service.  The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested several years after active service, and active service because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of little or no probative value.    

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea; consequently, the appeal must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right hand disorder is denied.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.  



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


